Citation Nr: 0218777	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  01-09 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of post-traumatic stress disorder, currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD (post-traumatic stress disorder) and assigned a 50 
percent evaluation.  The veteran disagrees with the level 
of disability assigned.

In an October 2002 statement, the veteran claimed 
entitlement to total disability rating on the basis of 
individual unemployability (TDIU).  This issue has not 
been the subject of a rating decision and is not properly 
before the Board at the time.  It is referred to the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal.

2.  The veteran's PTSD is not productive of occupational 
and social impairment with deficiencies in most areas such 
as work, school, family relations, judgment, thinking or 
mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent are 
not met.  38 U.S.C.A. § 1155 (West 1991), 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1999, the veteran filed an application for service 
connection for PTSD based in part on his experiences 
serving in Vietnam.  He claimed that since returning from 
Vietnam he suffered from chronic nightmares, 
sleeplessness, suddenly awaking soaked in perspiration, 
with recurrent thoughts of the war.  He stated that this 
always brought on periods of depression and outbursts of 
anger.  He had one marriage which failed, and had had 
numerous failed relationships.  He stated that he had been 
unable to maintain long term relationships.  Currently, he 
stated that he was continuing a long history of isolation, 
had always lived in remote, mountainous regions, was very 
reclusive and had no social activities or friends.  He 
added that he was attempting to obtain treatment for PTSD 
symptoms through VA.

In a September 1999 VA general medical examination, the 
veteran indicated that he was unemployed for the past 
year, but previously had been a cook and before that a 
forester.  He stated that he felt good except for his back 
pain.

In a November 1999 VA PTSD examination, the veteran 
presented with mediocre hygiene and medium grooming.  He 
had a normal speech pattern and medium activity level with 
good eye contact.  He appeared somewhat blunted in affect 
but more appropriate as the interview progressed.  He 
appeared euthymic to slightly dysphoric in mood.  He was 
productive, organized and spontaneous in speech and talked 
easily and at length, and was sometimes difficult to 
derail.  He denied any psychotic or delusional perceptions 
or thought processes.  He slept poorly, having trouble 
getting to sleep, waking up three to four times a night.  
Sometimes he had bad dreams and also awakened because of 
pain in his back.  He had not been psychiatrically 
hospitalized.  He noted first feeling suicidal after he 
separated from his wife.  The last time was about three 
years ago when he was in a depressive phase, after his 
good friend died while he was home caring for him and 
everything was going wrong, including losing a job, having 
back problems, having vehicle problems, and losing his 
dog.  During these times, he noted lowered energy, and 
loss of interest, and sleep difficulties, in addition.  He 
drank one to two alcoholic beverages a day and had drunken 
up to a six-pack at times.  He denied any legal, 
relational, or occupational adverse reactions from his 
drinking.  He used drugs in the past, but none currently.  
He had two sisters, and had not seen one in a while, 
although they always got along well.  He described a 
problem with his other sister twenty years ago, and was 
trying to "bury the hatchet."  

Currently he did not belong to any clubs, but he had one 
friend locally who he saw periodically.  He had other 
friends, about a dozen, in another county.  He enjoyed 
hunting and fishing with them.  He obtained a job the day 
before cooking in a grocery store.  He had two step 
teenagers living with him, as well as his girlfriend, and 
he sometimes helped them with homework.  He read and 
worked on his car.  He did the shopping and the bills.  He 
described goals and plans of owning some property in a 
more rural area, perhaps toward the coast and he was 
planning to get married and perhaps transfer to a grocery 
store closer to the coast.  He lived in a small apartment 
complex and had a recent disagreement with the neighbor 
upstairs, but this appeared amicably resolved.  He liked 
to fish with his girlfriend and pick mushrooms and 
berries, and go out to dinner once in a while.  Sometimes 
they would go to movies.  He denied any physical 
altercations with his girlfriend.  He was concerned about 
his job, because of his back problems and standing all 
day.  He described recurring dreams of an event in service 
when he found a soldier who had hanged himself.  He last 
had this dream a couple months ago, and had it 
approximately five to six times a year.  He also had 
dreams of a helicopter incident, but did not know how 
often this occurred.  He avoided conversations about 
Vietnam, noting that if he talked about it he would be 
bothered at night with an increase in dreams and 
difficulty in sleeping.  He had some avoidance symptoms of 
people but the examiner noted that he appeared moderately 
successful, moving recently and finding work.  In summary, 
the examiner noted the veteran's history of major 
depressive symptoms but appeared in relative remission at 
this point.  He had abused drugs and perhaps alcohol in 
the past, but had made great strides in this area.  He 
appeared to be uncomfortable in more crowded settings 
versus rural settings, but appeared moderately successful 
in his adjustment so far.  

His Axis I diagnoses were as follows:  Major depression, 
recurrent, in remission for the most part; rule out 
learning disability; amphetamine abuse, cocaine abuse, 
rule out alcohol abuse, in remission.  His GAF was 68, 
with some symptoms but generally functioning fairly well.  
In an addendum to this examination, the examiner noted 
that the major depressive symptoms clearly did not appear 
related to the military experience but to other 
psychosocial stressors which had occurred periodically in 
his life.

In his November 1999 VA examination, the veteran indicated 
that he had been seeing a social worker, R. Frye, who 
conducted an initial psychosocial assessment in March 
2000.  Mr. Frye wrote that the veteran presented with 
extreme social isolation, anger, depression, multiple 
relationships, high anxiety when in public places, 
hypervigilance and trusted almost no one.  His mental 
status was noted as a quiet, guarded, depressed man who 
looked his stated age.  His memory both short and long 
term was intact.  There was no evidence of thought 
disorder either by history or observation.  His vocabulary 
and word use indicated average intellect.  His judgment 
was good and insight fair.  The veteran denied past or 
present suicidal or homicidal ideation, gesture or 
attempts.  He was noted to have almost no friends outside 
of his faincee and socialized almost not at all.  Mr. Frye 
described the veteran's life as fairly typical of Vietnam 
veterans suffering PTSD.  He had had many jobs, several 
relationship and had been a recluse in the truest sense of 
the word.  He avoided crowds and public places, startled 
easily and was supervigilant when out of his home.  He was 
and had been depressed.  He experienced anxiety without 
panic attacks.  His sleep was poor with not infrequent 
nightmares of Vietnam.  Mr. Frye stated that the veteran's 
symptoms of PTSD worsened when he had to live "in town" 
which he currently did.  His range of affect was 
restricted and he felt detachment from most everyone 
around him.  He did relatively well in isolation but did 
very poorly when confronted with day-to-day contact with 
people and the stress of a workplace.  His Axis I 
diagnoses were PTSD, chronic, and dysthymia.  His current 
GAF was 45, and his highest GAF in the last year was also 
45.

In a June 2000 VA PTSD examination, the veteran described 
the relationship with his fiancée by saying that they had 
never had a fight verbally or physically.  He noted that 
the only problem they had off and on was with her 16 year 
old son.  Regarding his work, he claimed to have a very 
good work record and to be generally regarded as a hard 
worker by his employers.  He said that his hard work 
usually resulted in appreciation by his bosses.  Only once 
in his entire employment history was he fired.  He had 
been laid off from his last job at the supermarket because 
things were slow.  He stated that he had received no 
psychiatric care until about a year ago when he saw Mr. 
Frye, a counselor, who he saw approximately once every 
three weeks.  He stated that it helped to an extent.  The 
veteran complained of having cold sweats at night.  He 
complained of restless sleep and having bad dreams.  
Occasionally in his sleep he would thrash around, waking 
up his girlfriend.  He estimated that these dreams 
happened about three times a week.  Asked to the content 
of these dreams, he confessed that he remembered very few.  
The only thing he could remember was the incident of 
finding a fellow soldier who had hanged himself.  He also 
occasionally had a recollection of a helicopter crash.  
The AXIS I diagnosis was "none."  This current GAF was 61.  
The examiner noted that there was some question about the 
degree of distress involving his recollections of war-time 
experience.  There did not appear to be persistent 
avoidance of stimuli or numbing of general responsiveness.  
The examiner felt that the diagnosis of PTSD was not 
appropriate.

VA outpatient treatment records show treatment primarily 
for medical problems.  In an October 2000 psychiatry note, 
it was noted that the veteran had difficulty relating to 
others and had a history of past alcohol and drug use.  
The veteran indicated that he had anger management 
difficulties but no legal issues at the present time.  He 
denied suicidal ideation.  He described nightmares of 
Vietnam experiences that negatively affected his sleep, 
relationship problems that adversely affected his family 
and friends as well as the veteran and employers.  Low 
back pain also affected his sleep.  He had anger 
management difficulty.  He was prescribed medication to 
help him sleep.  In a December 2000 note, he was noted to 
have stress and moderate depression related to problems 
with his stepson's behavior.

In a February 2001 letter, L. Clark, M.D. wrote that the 
veteran had been under treatment for PTSD through VA since 
October 2000.  He added that he felt the veteran did meet 
the criteria for PTSD noting that the veteran continued to 
have intrusive memories of events and recurrent dreams.  
His memories would be triggered by things on television, 
the sounds of helicopters and the sounds of sirens.  When 
triggered he felt panicky, tearful, and had an exaggerated 
startle response.  He attempted to avoid things which 
would trigger these events and avoided thinking or talking 
about them.  His symptoms resulted in social withdrawal.  
He had insomnia, irritability, decreased concentration and 
memory, and hypervigilance.  His symptoms had resulted in 
serious social and occupational impairment.  He would rate 
his current GAF at 45.  

In a March 2001 VA PTSD examination, the veteran indicated 
that he was unemployed and had not worked since December 
1999.  He saw himself as unemployable, primarily because 
of his physical difficulties.  The examiner reviewed the 
VA records and the letter from Mr. Frye.  Currently, the 
veteran reported his mood as depressed, and his sleep was 
not good.  He reported having restless sleep and often 
having dreams and waking up in cold seats.  The veteran 
complained that his concentration was not good.  The 
veteran denied any serious suicidal thoughts at present.  
The veteran had been married to his second wife for 10 
months.  He reported a good relationship with his wife and 
stepson.  He denied doing much of anything socially, that 
he was pretty much a homebody.  He described bad memories 
of his experiences in Vietnam, reporting that he thought 
of Vietnam frequently.  With his current medications, he 
seldom had any kind of memory or dreams, but his wife 
periodically had to leave the bed because of his thrashing 
and moving around in the bed.  He denied any flashbacks, 
although he said that he had a couple over the years, but 
none in several months.  He periodically had some intense 
physiological and psychological reactions, especially 
sometimes sirens would get him going.  He could startle 
sometimes.  He described avoiding most everything possible 
that would cause him to think of Vietnam, including 
staying away from people an any kind of activities.  He 
denied problems with recall.  He had diminished interest 
in participation, and noted that he felt detached and 
estranged since he returned from Vietnam.  He reported 
having a restricted range of affect; however, the examiner 
noted that it was open to question.  He reported 
difficulty with sleep including nightmares, which kept him 
awake and a history of being irritable.  He had periodic 
problems with concentration, and some hypervigilance, 
although it was not a major problem.  He stated that he 
was unable to work because of his back difficulties.  He 
stated that he had very few problems at work and was 
overall a pretty good worker.  He denied any current legal 
problems.  He drank one to two ounces of alcohol a day, 
but not heavily.  He continued to smoke marijuana.  On 
mental status examination, the veteran came to the session 
casually dressed, but appropriately groomed.  His mood was 
with some depression, but his affect was congruent with 
his mood.  His speech was logical and spontaneous.  The 
rate and flow of speech were within normal limits.  He was 
seen as able to manage activities of daily living.  He 
denied the presence of hallucination or delusions, and 
there was no evidence of such.  He was alert and oriented 
to time, person, place and situation.  He was aware of 
recent events, and his remote memory was grossly intact.  
His insight and judgment were seen as fair to good.  His 
Axis I diagnoses were PTSD and dysthymia, alcohol abuse, 
and rule out cannabis abuse.  His current GAF was 60, and 
his highest GAF in the past year was also 60.  In 
conclusion, the examiner noted that the veteran appeared 
unable to work because of his physical condition, and 
there was some question about him reporting his symptoms 
in a more sever manner than they possibly exist because of 
the possibility of increasing his pension.  As a result, 
the GAF of 60 was seen as closer to that amount of 
problems that are caused by his psychiatric condition, the 
remainder and more difficult areas seemed to be caused by 
his physical limitations.  

In a December 2001 letter, Dr. Clark wrote that the 
veteran  had been in treatment for PTSD by VA since 
October 2000.  In addition, he had inoperable lumbar 
radiculopathy, hypertension, chronic bronchitis, and 
endocarditis.  In his opinion, he was totally disabled 
from any and all forms of gainful employment due to his 
combination of mental and physical disorders.  

VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, the veteran was informed of the provisions 
of the VCAA in a September 2001 letter.  The Board finds 
that he has been provided adequate notice as to the 
evidence needed to substantiate his claim for an increased 
rating for PTSD.  The Board concludes the discussions in 
the March 2001 rating decision, the October 2001 statement 
of the case, the April 2002 supplemental statement of the 
case, and letters sent to the appellant informed him of 
the information and evidence needed to substantiate the 
claim for a higher evaluation and complied with the VA's 
notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in the September 2001 letter to the veteran, 
and the April 2002 supplemental statement of the case.  
The Board concludes that VA has complied with all 
notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records 
which appear to be complete.  The record shows that the 
veteran's only treatment has been through VA, and through 
his therapist, Dr. Frye.  All records of VA outpatient 
treatment have been obtained.  Although the VA informed 
the veteran that it would need the records of treatment 
from Dr. Frye in notes accompanying the October 2001 
supplemental statement of the case, the veteran did not 
respond or provide a release for VA.  VA cannot assist the 
veteran further in obtaining these records without his 
assistance.  The veteran has been provided the opportunity 
for a hearing, both before a hearing officer and before 
the Board, but has declined.  VA has provided the veteran 
with examinations in September and November 1999, in June 
2000, and again in March 2001.  The appellant has not 
referenced any unobtained evidence that might substantiate 
his claim or that might be pertinent to the bases of the 
denial of the claim.  There is sufficient evidence to 
decide the claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary 
to substantiate the appellant's claim.  Therefore, no 
further assistance to the appellant with the development 
of evidence is required. 

Ratings

Service-connected disabilities are rated in accordance 
with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (2001) (Schedule), which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2002).  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's PTSD is currently rated 50 percent 
disabling.  A 50 percent rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent 
rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest, or 100 percent schedular 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name. 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

Analysis

The Board notes that the veteran's claim is an appeal from 
an initial rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).  As such, the 
Board has considered the applicability of staged ratings 
in this case.  However, the evidence establishes that the 
condition has not significantly changed and that a uniform 
rating is warranted.

The evidence, at any time since his grant of service 
connection, does not show entitlement to a higher 
evaluation.  A 70 percent evaluation would be assigned for 
occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, 
judgment, thinking or mood.  Although the veteran exhibits 
deficiencies in some of these areas, the level of 
deficiency as contemplated by the rating schedule is far 
greater than that shown by the evidence.  The veteran has 
not shown any current suicidal ideation, obsessional 
rituals, intermittently illogical, obscure or irrelevant 
speech, spatial disorientation, or neglect of personal 
appearance and hygiene.  On VA examination in November 
1999, he presented with mediocre hygiene and medium 
grooming.  He had normal speech which was productive, 
organized and spontaneous.  He denied any psychotic or 
delusional perceptions or thought processes.  Although he 
described being suicidal in the past, this was three years 
ago when he had broken up with his wife.  On the 
evaluation from Mr. Frye in March 2000, there was no 
evidence of thought disorder, and the veteran denied past 
or present suicidal ideation.  In the March 2001 VA 
examination, the veteran was casually dressed, but 
appropriately groomed.  His speech was logical and 
spontaneous.  The rate and flow of speech was within 
normal limits.  He denied any hallucination or delusion, 
and there was no evidence of such.  He was alert and 
oriented to time, person, place and situation.  Although 
he reported depression, it was no more than episodic.  
While there may be some impaired impulse control, 
particularly toward his wife and son, there is no evidence 
that this is associated with violence.  While there is 
some difficulty noted in adapting to stressful 
circumstances, it was noted the veteran had adapted well 
to his recent move from an urban area to a more rural area 
and in the November 1999 examination it was noted that the 
veteran was generally functioning well.  The evidence does 
not show an inability to establish and maintain effective 
relationships.  He has described his relationship with his 
wife and stepson as good, he was actively working on 
mending his relationship with one of his sisters, has one 
good friend locally, and about a dozen in another county, 
and described no difficulty working with others when he 
was employed.

The Board notes that there is some discrepancy in the 
veteran's GAF scores.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted to be of importance.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994).  However, 
considering the evidence, including the veteran's GAF 
scores, the veteran symptoms most closely approximate the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  38 C.F.R. § 4.7 (2002).  The evidence also 
establishes a conflict, with Mr. Frye noting that the 
veteran is either isolated or a recluse.  The Board has 
considered the opinion.  However, during the appeal 
period, the veteran maintained a relationship with a 
woman, became engaged and was married.  He also has a 
relationship with her child.  Further, when employed at a 
grocery, there was no indication that he could not deal 
with customers or staff.  In addition, it has been 
established that he has friends and the ability to 
socialize in public.  The Board finds that the statement 
that the veteran is socially isolate and a recluse is 
unsupported and of little probative value.

It has also been reported that the veteran has decreased 
concentration and memory.  The 50 percent evaluation 
contemplates impairment of short and long term memory.  
Regardless, the statement of Dr. Clark does not establish 
the extent of the veteran's impairment.  The more 
probative VA examination discloses that the veteran can 
manage the affairs of daily living, he was aware of recent 
events and remote memory was intact.  Such evidence 
establishes that more than impairment of memory is not 
present.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.




		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

